United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-509
Issued: July 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On December 30, 2011 appellant filed a timely appeal from a July 7, 2011 decision of the
Office of Workers’ Compensation (OWCP) denying appellant’s claim for recurrence of
disability. The claim was docketed as No. 12-509.1
On May 15, 2007 Dr. Krisada Chanbusarakum, a Board-certified neurosurgeon,
performed an anterior cervical discectomy at C5-6. Appellant returned to modified duty on
October 9, 2007, and on August 5, 2008 accepted a modified position processing passport
applications, answering the telephone, assisting lobby customers and clerical duties. He stopped
work on November 13, 2008.2 In a June 12, 2009 decision, OWCP found that appellant’s actual
earnings as a modified sales and service distribution associate fairly and reasonably represented
his wage-earning capacity.

1

On April 3, 2003 appellant, a sales and service distribution associate, was injured while lifting a sack of
periodicals. OWCP accepted cervical radiculopathy. Appellant returned to part-time modified duty in October 2003
and to eight hours of modified duty on November 10, 2003. In the 1990s, he had sustained an employment-related
neck injury and had a cervical fusion at C6-7.
2

He filed an emotional condition claim, adjudicated by OWCP under file number xxxxxx089, that was denied.

On February 26, 2010 appellant filed a claim alleging that he sustained a recurrence of
disability on November 13, 2008 due to the April 3, 2003 employment injury and submitted
medical evidence.3 The employer challenged the claim, stating that appellant had always been
accommodated. On March 30, 2011 OWCP accepted appellant’s claimed November 13, 2008
recurrence and informed him to complete a Form CA-7, claim for compensation with supporting
medical evidence if he had lost time from work due to the recurrence. Appellant was informed
that the June 12, 2009 wage-earning capacity decision had been modified because it was not
based on a bona fide position. On April 20, 2011 he claimed compensation for the period
November 13, 2008 to October 13, 2009. Appellant also filed a schedule award claim. He
retired on disability effective June 21, 2010.
By decision dated July 7, 2011, OWCP denied appellant’s claim for wage-loss
compensation for the period November 13, 2008 to October 13, 2009 on the grounds that the
medical evidence was insufficient to establish disability. It noted reviewing reports from
Dr. Holz dated December 16, 2009 and Dr. Chang dated December 28, 2009.
The Board has duly considered the matter and finds this case is not in posture for
decision. In the case of William A. Couch,4 the Board held that, when adjudicating a claim,
OWCP is obligated to consider all relevant evidence properly submitted by a claimant and
received by OWCP before the final decision is issued. In this case, appellant submitted copious
medical evidence relevant to the merit issue of whether his 2003 employment injury rendered
him totally disabled for work beginning on November 13, 2008.5 Other than specifically
mentioning two reports, there is no indication that OWCP reviewed this evidence prior to issuing
the July 7, 2011 decision denying wage-loss compensation. Thus, the case must be remanded for
OWCP to review all medical evidence in the case record, to be followed by an appropriate
decision as to whether appellant has established that he was totally disabled due to his
employment-related conditions, from both his 1994 and 2003 employment injuries for the period
November 13, 2008 to October 13, 2009.

3

This included November 21, 2008 to March 25, 2009 treatment notes from Dr. Tony S. Chang, an attending
Board-certified internist, who described appellant’s complaint of disabling chronic pain and noted findings and
diagnoses. On December 28, 2009 Dr. Chang noted treating appellant since October 13, 2004 for chronic pain from
work injuries. He described appellant’s treatment and noted diagnoses. Dr. Chang opined that appellant’s pain
limited his function and prevented him from working. In January 9 and March 2, 2009 progress notes,
Dr. M. Sarafaz Khan, a psychiatrist, noted appellant’s complaints and symptoms. On March 27, 2009 Dr. Khan
noted first seeing appellant on December 18, 2008 and noted that he had work injuries for which he had surgery in
1997 and 2007, as well as a hospitalization in November 2008 for major depression with suicidal ideation. He
diagnosed major depression disorder and mood disorder due to appellant’s neck injury. Michael DiMarco, Jr.,
Psy.D., provided reports dated March 17 to May 26, 2009 in which he noted seeing appellant for chronic pain,
including spasms that related to 1993 and 2003 work injuries. In February 25 to October 14, 2009 reports, Dr. Sara
Christensen Holz, a Board-certified physiatrist, noted seeing appellant’s neck and arm pain that began with a 1990s
work injury. She described the 2003 work injury, appellant’s complaint of pain and provided findings and
diagnoses. Dr. Holz found him permanently totally disabled.
4

41 ECAB 548 (1990); see Willard McKennon, 51 ECAB 145 (1999).

5

Supra note 3.

2

IT IS HEREBY ORDERED THAT the July 7, 2011 decision of the Office of Workers’
Compensation Programs is vacated and the case remanded to OWCP for proceedings consistent
with this order of the Board.
Issued: July 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

